department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date number release date legend org organization name xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail -- return receipt requested dear a final revocation letter as to your exempt status under sec_501 of the this is internal_revenue_code the internal revenue service’s recognition of your organization as an otganization described in sec_501 is hereby revoked effective january 20xx we have made this determination for the following reasons are you section operated not demonstrated that for you have charitable educational or other exempt purposes within the meaning of section lr c a must be organized and c and exempt under section an exempt purposes you have provided no operated exclusively for information regarding your receipts expenditures or activities you have not established that you have operated exclusively for an exempt_purpose organizations described in exclusively c i r c as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answets you can call and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling or write or you can contact the taxpayer taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter nanette m downing director eo examinations sincerely yours tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations examiner's address examiner’s address date date form number tax_year ended taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt requested we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process dear in lieu of letter you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing acting director eo examinations in lieu of letter form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service december 20xx org ein legend org organization name president primary issues xx date state state president ls org organized and operated exclusively for tax exempt purposes as described under sec_501 of the code should the tax exempt status of the org be revoked based on its lack of charitable operations activities facts org ‘the organization was incorporated in the state of state on february 20xx founder of the organization president assumed the title of president the organization received exemption from taxation under sec_501 of the code in july 20xx the organization was to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competitions or for the prevention of cruelty to children or animals the organization submitted a form_990 for the tax_year ended december 20xx and checked the box indicating that this was the final return for the organization the form_990 contained zeros on every line indicating there was no income no expense no assets or activities conducted by for the organization the organization did not file form_990 for any years subsequent to the year ended december 20xx information obtained from the state secretary of state web site shows that the organization dissolved on december 20xx information obtained from the social_security administration reflects nine forms w-2 were filed for the tax_year ended december 20xx the total wages reflected on those nine forms w-2 and on the form w-3 was dollar_figure form 886-a rrev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service december 20xx org ein a drafted examination letter was mailed to the organization on july 20xx included as attachments was form_4564 information_document_request and publication your rights as a taxpayer the purpose of this information request was to determine if the organization failed to file the required form sec_941 and if they were still operating as a charitable_organization the organization failed to respond to the july 20xx letter and information request and a second letter and request for information was mailed via certified mail on august 20xx the organization failed to respond and the august 20xx letter was returned by the united_states postal service as being undeliverable on march 20xx a third letter and information request was sent via certified mail to the last_known_address of president president of the organization president signed for the letter but failed to respond this third letter specifically addressed the need to provide documentation on the termination and dissolution of the organization on may 20xx the organization was mailed a fourth letter via certified mail indicating that the organization owed dollar_figure in unpaid employment_taxes as well as dollar_figure in related employment_tax penalties included with this letter were forms outlining the government's position as well as form_2504 agreement to assessment and collection of additional tax and acceptance of overassessment president signed for the certified letter and signed the form_2504 and returned the form_2504 to this office president did not submit delinquent form sec_941 and did not include payment with the form_2504 president also did not submit any documentation with regard to the termination and dissolution of the organization in addition to the may 20xxx letter addressing the employment_tax deficiency the organization was sent a second letter on may 20xx via certified mail addressing the need to file a delinquent form_990 for the year ended december 20xx president signed for that letter but again failed to provide a response in addition to the five letters mailed to the organization telephone contact was attempted several times between july 20xx and june 20xx with no success law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - intemal revenue service org ein december 20xx section of the code provides that every organization_exempt_from_taxation under sec_501 shall file an annual return unless it meets at least one of several exceptions sec_6033 - exceptions from filing a a mandatory exceptions - a a i - churches their integrated_auxiliaries and conventions or associations of churches a a ii - any organization other than a private_foundation as defined in sec_509 described in subparagraph c the gross_receipts of which in each taxable_year are normally not more than dollar_figure or a a iii - the exclusively religious activities of any religious_order a c - certain organizations the organizations referred to subparagraph a ii are a c i - a religious_organization described in sec_501 a c ii - an educational_organization described in sec_170 a c iii a charitable_organization or an organization for the prevention of cruelty to children or animals described in sec_501 if such organization is supported in whole or in part by funds contributed by the united_states or any state or political_subdivision thereof or is primarily supported by contributions of the general_public a c iv an organization described in sec_501 if such organization is operated supervised or controlled by or in connection with a religious_organization described in clause i sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt form 886-a cev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein december 20kx sec_1_501_c_3_-1 of the regulations specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6001-1 of the regulations requires that an exempt_organization must maintain records sufficient to demonstrate that it is entitled to tax exempt status sec_1_6033-2 of the regulations holds that an organization which is exempt from tax whether or nor it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status in bubbling well church of universal love inc v commissioner the tax_court held that where the creators control the affairs of the organization there is an obvious opportunity for abuse which necessitates an open and candid disclosure of all facts bearing upon the organization operations and finances so that the court can be assured that by granting the claimed exemption it is not sanctioning the abuse of the revenue laws implicit in this determination is that the taxpayer has a responsibility to show through its candid disclosure of its activities and operations that it continues to qualify for exemption the bubbling well opinion goes on to say that if such disclosure is not forthcoming the logical inference is that the facts if disclosed would show that the organization fails to meet the requirements of c revrul_72_369 states in part that in order for an organization to pass the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein december 20xx government’s position the irs sec_501 tax exempt status of org should be revoked effective january 20xx because it is not operated exclusively for tax exempt purposes pursuant to the requirements set forth in sec_1_501_c_3_-1 of the regulations the organization filed articles of dissolution with the state of state on december 20xx the organization's lack of activities for over two years and the apparent desire to terminate their operations also stands in contrast to sec_1_501_c_3_-1 of the regulations in that the lack of operations is evidence that there is no furtherance of any exempt_purpose the organization has failed repeatedly to respond to the service's requests for information in contrast to sec_1_6033-2 of the regulations which requires an organization to provide such information as requested to allow the service to make a determination of that organization’s exempt status the organization does not pass the operational_test as specified in sec_1 c - c of the regulations because the lack of activities is evidence that they were not operated exclusively for one or more exempt purposes to be considered as operating exclusively for exempt purposes the organization would have had to engage primarily in activities which accomplish one or more of such exempt purposes as specified in sec_501 of the code in addition to the lack of any charitable activity is the lack of any qualified_activity at all the organization has not provided evidence of conducting meetings or events creating and or issuing reports creation or distribution of publications or conducting any other activity in furtherance of its exempt_purpose the organization has failed to disclose the distribution of assets upon dissolution and the lack of responsiveness is indicative of an organization that has ceased operations subsequent to december 20xx the organization has not filed an annual return the organization does not meet any of the exceptions as described in sec_6033 of the code taxpayer’s position the organization has not responded to telephone calls or certified mail the organization has not provided a position conclusion form 886-arev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org ein schedule no or exhibit year period ended december 20xx org does not qualify for tax exempt status under internal_revenue_code sec_501 as described in sec_501 of the code the lack of any meaningful response to requests for information combined with the filing of articles of dissolution demonstrates that the organization has not met its obligations and responsibilities and does not desire to maintain tax exempt status under sec_501 of the code revocation of the tax exempt status of org is proposed with an effective date of january 20xx a closing conference was not held since the organization has repeatedly failed to respond to requests for information and attempts at communication form 886-acrev department of the treasury - internal_revenue_service page -6-
